            Case 3:20-cv-00198-KAD Document 17 Filed 08/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



DEIRDRE MILLER,
                                                   Case No.: 3:20-cv-198
             Plaintiff,

       v.                                          STIPULATION OF DISMISSAL OF
                                                   DEFENDANT CAPITAL ONE BANK
                                                   (USA), N.A. WITH PREJUDICE
CAPITAL ONE BANK (USA), N.A.,
             Defendant.



       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Deirdre Miller and

Defendant Capital One Bank (USA), N.A. (“Capital One”), by and through undersigned

counsel, hereby stipulate that all claims against Capital One, shall be dismissed from this action

with prejudice. The parties shall bear their own attorneys’ fees and costs.


                                                      RESPECTFULLY SUBMITTED,

Date: July 23, 2020                                   /s/ Daniel G. Ruggiero
                                                      Daniel G. Ruggeiro (412574)
                                                      275 Grove Street, Suite 2-400
                                                      Newton, MA 02466
                                                      T: (339) 237-0343
                                                      E: druggeiroesq@gmail.com
                                                      Attorney for Plaintiff
                                                      Deirdre Miller

                                                      /s/ David A. Schulz
                                                      David A. Schulz
                                                      BALLARD SPAHR LLP
                                                      2675 Broadway, 19th Floor
                                                      New York, NY 10019-5820
                                                      Telephone: (212) 850-6103
                                                      E: schulzd@ballardspahr.com
                                                      Attorney for Defendant
                                                      Capital One Bank (USA), N.A.




                                                -1-
          Case 3:20-cv-00198-KAD Document 17 Filed 08/04/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2020, I electronically filed the foregoing with the Clerk
of the Court using the ECF system, which will send notice of such filing to all attorneys of
record in this matter.

/s/Diego Sanchez




                                                -2-
